DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 18 February 2021.
Claims 1-2, 5, 7-10, 25-33 and 42 are presented for examination.
Claims 1-2, 5 and 25-29 are amended.
Claims 3-4, 6, 11-24 and 34-41 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 19 January 2021, with respect to the Objections of the Specification, specifically the Title have been fully considered and are Objections of the Specification, specifically the Title has been withdrawn. 

Applicant’s arguments, see page 9, filed 19 January 2021, with respect to the Objection of “/” have been fully considered and are persuasive.  The Objection of “/” has been withdrawn.  Note, the objection is for the use of “/” and not for the use of “and/or”.

Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1 and 25, the Applicant argues:
(1)	At p. 17, the Office Action acknowledges that Dudda fails to disclose the above-emphasized features, as previously recited in now-canceled claim 41. In an attempt to remedy this deficiency, the Office Action relies on Fig. 7, step 745, and p. 4,    [0054], 13. 22-26 of Kim "957 noting “RRC message including an indicator which is set to 0 for indicating activation and 1 for indicating deactivation of RRC diversity’/ Specifically, this cited portion of Kim ‘957 describes that :
If it is determined to activate the RRC diversity', the MeNB 705 sends the UE 700 a predetermined RRC message including an indicator indicating activation of the RRC diversity at step 745, This indicator is set to 0 for indicating activation of the RRC diversity or 1 for indicating deactivation of the RRC diversity.

This cited portion of Kim ‘957 therefore, merely describes that the MeNB 705 either activates (0 indication) or deactivates (1 indication) RRC diversity. Kim ‘957 fails to teach or suggest that this activation or deactivation is based on the type of RRC Dudda. if modified by Kim, merely describes a wholesale, binary, activation or deactivation (0 or 1) of RRC messages and fails to teach or suggest a base station that turns on the radio resource control diversity for a first type of radio resource control message; and turns off the radio resource control diversity for a second type of radio resource control message, which is different from the first type of radio resource control message, as recited in amended independent claim 1 [Remarks, page 10].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Kim ‘957 discloses a base station for a mobile telecommunications system comprising:
turn on the radio resource control diversity for a first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-24; turn on/activation the radio resource control/RRC diversity/diversity for a first type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 0), and  
turn off the radio resource control diversity for a second type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-26; turn off/deactivation the radio resource control/RRC diversity/diversity for a second type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 1), which is different from the first type of radio resource control message 
In other words, the claims don’t state “RRC diversity is turned on based on a type of RRC message”.  The claims state “turn on the radio resource control diversity for a first type of radio resource control message”.  Figure 7, step 745 and page 4, paragraph 54, lines 21-26 discloses MeNB 705 sends a RRC message 745 which includes an indicator indicating activation of the RRC diversity.  The first type of RRC message is a RRC connection reconfiguration message including an indicator for activating RRC diversity.  The second type of RRC message is a RRC connection reconfiguration including an indicator for deactivating RRC diversity.
Therefore, Kim ‘957 discloses the broadly claimed limitation “turn on the radio resource control diversity for a first type of radio resource control message and  
turn off the radio resource control diversity for a second type of radio resource control message”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-10, 25-27, 29-30, 32 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2015/0365872 A1), hereinafter Dudda, in view of Kim et al (US 2015/0358957 A1), hereinafter Kim ‘957.

Regarding Claim 1, Dudda discloses a base station for a mobile telecommunications system (see Figures 8 and 11 and page 9, paragraph 111, lines 3-5 and page 13, paragraph 173, line 9; a base station/(source eNB 804) for a mobile telecommunications system/mobile network 800) comprising: 

wherein the circuitry (see Figures 8 and 11 and page 9, paragraph 111, lines 3-5 and page 13, paragraph 173, line 9;wherein the circuitry/interfaces 1103) is further configured to 
configure a radio resource control message for radio resource control diversity (see Figure 8 and page 9, paragraph 113, lines 1-10; configure/configured a radio resource/RRC control message/reconfiguration for radio resource control/RRC diversity/diversity);
transmit the configured radio resource control message to the at least one user equipment (see Figure 8 and page 9, paragraph 113, lines 1 and 8-10; transmit/forward the configured/configured radio resource control/RRC message/reconfiguration to the user equipment/UE 802).
Although Dudda discloses a base station for a mobile telecommunications system as set forth above,
Dudda does not explicitly disclose “turn on the radio resource control diversity for a first type of radio resource control message, and turn off the radio resource control diversity for a second type of radio resource control message, which is different from the first type of radio resource control message”.

turn on the radio resource control diversity for a first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-24; turn on/activation the radio resource control/RRC diversity/diversity for a first type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 0), and  
turn off the radio resource control diversity for a second type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-26; turn off/deactivation the radio resource control/RRC diversity/diversity for a second type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 1), which is different from the first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 22-26; which is different/(the second type of RRC reconfiguration message includes an indicator of 1 for deactivating RRC diversity) from the first type of radio resource control/RRC message/RRC reconfiguration message including an indicator of 0).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “turn on the radio resource control diversity for a first type of radio resource control message, and turn off the radio resource control diversity for a second type of radio resource control message, which is different from the first type of radio resource control message” as taught by Kim ‘957 in the system of Dudda to provide advanced mobile communication systems (see page 1, paragraph 2, lines 8-9 of Kim ‘957).
Regarding Claim 5, Dudda discloses the base station, wherein the circuitry (see Figures 8 and 11 and page 9, paragraph 111, lines 3-5 and page 13, paragraph 173, line 9; wherein the circuitry/interfaces 1103) is further configured to perform control to turn on or off the radio resource control diversity (see Figure 8, step 890 and step 898 and paragraph 115, lines 7-9; is further configured to perform control/stop to turn off/stop the radio resource control/RRC diversity/diversity), based on the user equipment to which the configured radio resource control message is transmitted (see Figures 2 and 8, step 2 and page 1, page 7, lines 10-14 and page 9, paragraph 112, lines 3-7; based on the user equipment/(UE 802) to which the configured radio resource control/(RRC reconf req) message is transmitted/sent).
Regarding Claim 7, Dudda discloses the base station, wherein radio resource control diversity is initiated (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; wherein the radio resource control/RRC diversity/diversity is initiated/start), based on an uplink reference signal measurement (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; based on an uplink reference signal measurement/UE 802 sends early meas report in step 2), and wherein the radio resource control diversity is performed for a downlink communication (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; and wherein the radio resource control/RRC diversity/diversity is performed for an downlink communication/based on the step 5 RRC-reconfiguration message sent from source eNB 804 to UE 802).
Regarding Claim 8, Dudda discloses the base station, wherein the circuitry (see Figures 8 and 11 and page 9, paragraph 111, lines 3-5 and page 13, paragraph 173, line 9; wherein the circuitry/interfaces 1103) is further configured to configure the user 
Regarding Claim 9, Dudda discloses the base station, wherein the circuitry (see Figures 8 and 11 and page 9, paragraph 111, lines 3-5 and page 13, paragraph 173, line 9; wherein the circuitry/interfaces 1103) is further configured to define a radio resource control configuration (see Figure 8, steps 1-5 and 890; is further configured to define a radio resource control configuration/steps 1-5 and 890 as shown in Figure 8), based on the received at least one of uplink reference signals (see Figure 8, steps 2 and 6 and page 9, paragraph 112, lines 3-5 and 18-20; based on the received at least one of uplink reference signals/early meas report in step 2 and synchronization and RACH procedure in step 6).
Regarding Claim 10, Dudda discloses the base station, wherein the radio resource control diversity is initiated, based on a downlink reference signal measurement (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; wherein the radio resource control/RRC diversity/diversity is initiated/start, based on a downlink reference signal measurement/source eNB 804 sends a meas config in step 1), and wherein the radio resource control diversity is performed for a downlink communication (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; and wherein the radio resource control/RRC diversity/diversity is performed for an downlink communication/based on the step 5 RRC-reconfiguration message sent from source eNB 804 to UE 802).
Regarding Claim 25, Dudda discloses a user equipment for a mobile telecommunications system (see Figures 8 and 10 and page 9, paragraph 111, lines 3-5; a user equipment/(UE 802) for a mobile telecommunications system/mobile network 800) comprising: 
circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; comprising circuitry/interfaces 1003) configured for radio resource control diversity communication (see Figure 8 and page 9, paragraph 113, lines 1-10; configured/configured for radio resource control/RRC diversity/diversity communication), wherein
the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; the circuitry/(interfaces 1003) is further configured to
 receive or transmit at least two radio resource control messages (see Figure 8, steps 1-2 and page 9, paragraph 112, lines 1-5; receive/(sent to the UE 802) or transmit/sent at least two radio resource control messages/meas config step 1 and early meas report step 2 of Figure 8), which are configured for radio resource control diversity communication (see Figure 8 and page 9, paragraph 113; which are configured/configured for radio resource control/RRC diversity/diversity).
Although Dudda discloses a user equipment for a mobile telecommunications system as set forth above,
Dudda does not explicitly disclose “turn on the radio resource control diversity for a first type of radio resource control message, and turn off the radio resource control diversity for a second type of radio resource control message, which is different from the first type of radio resource control message”.

turn on the radio resource control diversity for a first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-24; turn on/activation the radio resource control/RRC diversity/diversity for a first type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 0), and  
turn off the radio resource control diversity for a second type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-26; turn off/deactivation the radio resource control/RRC diversity/diversity for a second type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 1), which is different from the first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 22-26; which is different/(the second type of RRC reconfiguration message includes an indicator of 1 for deactivating RRC diversity) from the first type of radio resource control/RRC message/RRC reconfiguration message including an indicator of 0).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “turn on the radio resource control diversity for a first type of radio resource control message, and turn off the radio resource control diversity for a second type of radio resource control message, which is different from the first type of radio resource control message” as taught by Kim ‘957 in the system of Dudda to provide advanced mobile communication systems (see page 1, paragraph 2, lines 8-9 of Kim ‘957).
Regarding Claim 26, Dudda discloses the user equipment, wherein the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; wherein the circuitry/interfaces 1003) is further configured to control turning on or off the radio resource control diversity communication (see Figure 8, step 890 and step 898 and page 9, paragraph 112, lines 15-16 and paragraph 115, lines 7-9; is further configured to control/stops turning off/stops the radio resource control/RRC diversity/diversity communication), based on an instruction message received from a base station (see Figure 8, step 5 and 890 and page 9, paragraph 112, lines 11-16; based on an instruction message/(RRC-reconfiguration in step 5) received/sent from a base station/source eNB 804).
Regarding Claim 27, Dudda discloses the user equipment, wherein the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; wherein the circuitry/interfaces 1003) is further configured to control turning on or off the radio resource control diversity communication (see Figure 8, step 890 and step 898 and page 9, paragraph 112, lines 15-16 and paragraph 115, lines 7-9; is further configured to control/starts turning on/start the radio resource control/RRC diversity/diversity communication), based on a radio resource control establishment (see Figure 8, step 10 and page 10, paragraph 115, lines 10-13; based on a radio resource control/RRC establishment/RRC reconf req in step 10).
Regarding Claim 29, Dudda discloses the user equipment, wherein the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; wherein the circuitry/interfaces 1003) is further configured to control turning on or off the radio resource control diversity communication (see Figure 8, steps 7 and 898 and page 10, /stop the radio resource control/RRC diversity/diversity communication) if a radio link failure is detected (see Figure 8, steps 7 and 898 and page 10, paragraph 115, lines 5-9; if a radio link failure is detected/RFL warning in step 7).
Regarding Claim 30, Dudda discloses the user equipment, wherein the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; wherein the circuitry/interfaces 1003) is further configured to receive the at least two radio resource control messages based on a radio resource control diversity set received from a base station (see Figure 8, steps 1-5 and page 9, paragraph 112, lines 1-15; Source eNB 804 and assisting eNB 808 send responses on their capability for radio resource control diversity).
Regarding Claim 32, Dudda discloses the user equipment, wherein the circuitry (see Figure 10 and page 13, paragraph 169, lines 1-3 and 9; wherein the circuitry/interfaces 1003) is further configured to transmit an acknowledgment message in response to receiving the radio resource control messages (see Figure 8, steps 10-11 and page 10, paragraph 115, lines 10-13; is further configured to transmit/sends an acknowledgment message/(RRC reconf com in step 11) in response to receiving the radio resource control messages/RRC reconf req in step 10).
Regarding Claim 42, Although Dudda discloses the base as set forth above,
Dudda does not explicitly disclose “turn on the radio resource control diversity for a radio resource control message associated with at least a first one of handover, radio resource control establishment, radio resource control re-establishment, radio resource control connection suspend and radio resource control connection resume” or “turn off 
However, Kim ‘957 discloses the base station, wherein the circuitry is further configured to: 
turn on the radio resource control diversity for a radio resource control message associated with at least a first one of handover (see Figure 7, step 745 and page 4, paragraph 54, lines 21-24; turn on/activation the radio resource control/RRC diversity/diversity for a radio resource control/RRC message/message associated with at least a first one of handover/RRC reconfiguration message); and
turn off the radio resource control diversity for a radio resource control message associated with at least another of handover (see Figure 7, step 745 and page 4, paragraph 54, lines 21-26; turn off/deactivation the radio resource control/RRC diversity/diversity for a radio resource control/RRC message/message associated with at least another of handover/RRC reconfiguration message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “turn on the radio resource control diversity for a radio resource control message associated with at least a first one of handover, radio resource control establishment, radio resource control re-establishment, radio resource control connection suspend and radio resource control connection resume” or “turn off the radio resource control diversity for a radio resource control message associated with at least another of handover, radio resource control .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda in view of Kim ‘957 and further in view of Yang et al (US 2015/0341918 A1), hereinafter Yang.

Regarding Claim 2, Although Dudda discloses the base station as set forth above,
Dudda does not explicitly disclose “wherein the first type of radio resource control message and the second type of radio resource control messages are associated with at least one of: radio resource control establishment, radio resource control re-establishment, radio resource control connection suspend and radio resource control connection resume”.
However, Kim ‘957 discloses the base station, wherein the first type of radio resource control message (see Figure 7, step 745 and page 4, paragraph 54, lines 21-24; wherein the first type of radio resource control/RRC message/connection reconfiguration message 745 including an indicator of 0) and the second type of radio resource control messages (see Figure 7, step 745 and page 4, paragraph 54, lines 21-26; and the second type of radio resource control/RRC message/connection 
handover (see Figure 7, step 745 and page 4, paragraph 54, lines 22-24; handover/RRC connection reconfiguration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first type of radio resource control message and the second type of radio resource control messages are associated with at least one of: handover” as taught by Kim ‘957 in the system of Dudda to provide advanced mobile communication systems (see page 1, paragraph 2, lines 8-9 of Kim ‘957).
Although the combination of Dudda and Kim ‘957 discloses the base station as set forth above,
The combination of Dudda and Kim ‘957 does not explicitly disclose “radio resource control establishment, radio resource control re-establishment, radio resource control connection suspend and radio resource control connection resume”.
However, Yang discloses the base station, wherein the radio resource control messages (see page 2, paragraph 33; wherein the radio resource control/RRC messages) are associated with at least one of: 
radio resource control establishment (see page 2, paragraph 33; radio/radio resource/resource control/control establishment/establishment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include “wherein the radio resource control message is associated with at least one of: radio resource control establishment, .

Claims 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda in view of Kim ‘957 and further in view of Kim ‘323.
Regarding Claim 28, Although the combination of Dudda and Kim ‘957 discloses the user equipment as set forth above,
The combination of Dudda and Kim ‘957 does not explicitly disclose “wherein the circuitry is further configured to control turning on or off the radio resource control diversity communication, if the user equipment is located at a cell boundary”.
However, Kim ‘323 discloses the user equipment, 
wherein the circuitry is further configured to control turning on the radio resource control diversity communication (see Figure 11 and page 6, paragraph 92 and paragraph 97, lines 3-4 and paragraphs 99-100; wherein the circuitry is further configured to control turning on/(start RRC diversity in step 1150) the radio resource control/RRC diversity/diversity communication), if the user equipment is located at a cell boundary (see Figure 11 and page 6, paragraph 92 and paragraph 97, lines 3-4 and paragraphs 99-100; if the user equipment/(UE 1100) is located at a cell/cell boundary/boundary).

Regarding Claim 31, Although the combination of Dudda and Kim ‘957 discloses the user equipment as set forth above,
The combination of Dudda and Kim ‘957 does not explicitly disclose “wherein the circuitry is further configured to transmit a radio resource control message including at least one of a target radio resource control receiver identifier and additional radio resource control receiver identifier”.
However, Kim ‘323 discloses the user equipment, 
wherein the circuitry is further configured to transmit a radio resource control message including at least one of a target radio resource control receiver identifier and additional radio resource control receiver identifier (see page 6, paragraph 94; wherein the circuitry is further configured to transmit/receive a radio resource control/RRC message including at least one of a target radio resource control receiver identifier/(PCI) and additional radio resource control receiver identifier/C-RNTI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the circuitry is further configured to transmit a radio resource control message including at least one of .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudda in view of Kim ‘957 and further in view Hahn et al (US 2017/0013519 A1), hereinafter Hahn.
Regarding Claim 33, Although the combination of Dudda and Kim ‘957 discloses the user equipment as set forth above,
The combination of Dudda and Kim ‘957 does not explicitly disclose “wherein the acknowledgment message includes at least one of an indication about the type of received radio resource control messages and an indication about the origin of the received radio resource control messages”.
However, Hahn discloses the user equipment, wherein the acknowledgment message includes at least one of an indication about the type of received radio resource control messages and an indication about the origin of the received radio resource control messages (see Figure 7 and page 10, paragraph 113 lines 6-9; wherein the acknowledgment message/(RRC connection reconfiguration message) includes/through at least one of an indication/information about the type/(RRC configuration) of received/(received via handover) radio resource control/RRC messages/message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al (US 2014/0335872 A1) discloses Systems and Methods for Re-establishing A Connection.  Specifically, Figures 1-2 and paragraphs 42, 45 and 51
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LATRESA A MCCALLUM/           Examiner, Art Unit 2469